Citation Nr: 0712386	
Decision Date: 04/27/07    Archive Date: 05/08/07

DOCKET NO.  04-31 610	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for degenerative joint disease of the left knee.

2.  Entitlement to an increased rating for right knee 
chondromalacia, patellofemoral syndrome, status post 
arthroscopic surgery, currently evaluated as 10 percent 
disabling.

3.  Entitlement to service connection for hypertension.

4.  Entitlement to service connection for bilateral eye 
condition.  

5.  Entitlement to service connection for tinnitus.

6.  Entitlement to service connection for depression.




REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The veteran served on active duty from October 1992 to 
January 1997.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an April 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina. 

The issue of entitlement to service connection for depression 
and the issues of increased ratings for knee disabilities are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  The veteran experiences hypertension that was incurred 
during his military service.

2.  The veteran did not experience an eye disability or 
tinnitus during service, and the medical evidence does not 
indicate that the veteran currently has any eye disability or 
tinnitus which is related to service.


CONCLUSIONS OF LAW

1.  Hypertension was incurred in active service.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303 (2006).

2.  A bilateral eye condition was not incurred in or 
aggravated by active service.  38  U.S.C.A. §§ 1110, 1131; 38 
C.F.R. § 3.303.

3.  Tinnitus was not incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before addressing the merits of the veteran's claim on 
appeal, the Board is required to ensure that the VA's "duty 
to notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2005); 38 C.F.R. § 3.159 (2006). 

The VA is required to assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  The VA is required to notify a claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, the VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, the VA will attempt to 
obtain on behalf of the claimant.  In addition, the VA must 
also request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.

In addition, the Board notes that the Court has held that the 
plain language of 38 U.S.C.A. § 5103(a) requires that notice 
to a claimant be provided "at the time" of, or 
"immediately after," the VA's receipt of a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).

The timing notification requirements listed in 38 C.F.R. 
§ 3.159 should include all downstream issues of the claim.  
(i.e., the initial-disability-rating and effective-date 
elements of a service-connection claim).  See Dingess v. 
Nicholson, 19 Vet. App. 473 (2006); Dunlap v. Nicholson, No. 
03-320 (U.S. Vet. App. Mar. 2, 2007).

While this decision grants the veteran service connection for 
hypertension and the veteran has not been provided notice of 
the type of evidence necessary to establish a disability 
rating or an effective date, the agency of original 
jurisdiction will be responsible for addressing any notice 
defect with respect to the disability rating and the 
effective date elements when effectuating the award.  See 
Dingess v. Nicholson, 19 Vet. App. 473 (2006); Dunlap v. 
Nicholson, No. 03-320 (U.S. Vet. App. Mar. 2, 2007).

In the present appeal, although the veteran has not been 
provided notice of the type of evidence necessary to 
establish disability ratings or effective dates for the 
disabilities for which service connection is sought, the 
Board finds that there is no prejudice to the veteran in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the appellant has been prejudiced thereby).  As 
explained below, the Board has determined that service 
connection for the claimed eye and tinnitus disabilities is 
not warranted.  Consequently, no disability ratings or 
effective dates will be assigned, so there can be no 
possibility of any prejudice to the veteran in not notifying 
him of the evidence pertinent to these elements.

The record reflects that by letters dated in November and 
December 2003 the RO informed the veteran of the type of 
evidence needed to support the claims, who was responsible 
for obtaining relevant evidence, where to send the evidence, 
and what he should do if he had questions or needed 
assistance.  He was, in essence, told to submit all pertinent 
evidence he had in his possession pertaining to the claims.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The veteran's service medical records and VA medical records 
have been obtained.  The veteran has also been afforded VA 
medical examinations.  The Board notes that in a March 2007 
informal hearing presentation the veteran's representative 
pointed out that the veteran had not been provided VA medical 
examinations regarding his alleged eye and tinnitus 
disabilities.  The representative asserted that VA is 
required to provide such examinations to the veteran.  
However, 38 C.F.R. § 3.159(c)(4) (2006) provides that a VA 
medical examination is not necessary if there is no evidence 
that the veteran suffered an event, injury or disease in 
service.  As noted above the Board finds that there is no 
evidence concerning tinnitus or an eye disability in service, 
thus, a VA examination is not necessary to decide the claim.

The Board is satisfied that the originating agency properly 
processed the veteran's claims after providing the required 
notice and that any procedural errors in the development and 
consideration of the claims by the originating agency were 
insignificant and non-prejudicial to the veteran.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  Accordingly, the 
Board will address the merits of the claims.

Legal Criteria:

Service connection is granted for disability resulting from 
an injury incurred or a disease contracted in the line of 
duty, or for aggravation of a preexisting injury or disease 
in active military service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303.  

Where a veteran served 90 days or more during a period of war 
or during peacetime service after December 31, 1946, and 
hypertension becomes manifest to a degree of 10 percent or 
more within one year from date of termination of such 
service, such disease shall be presumed to have been incurred 
in or aggravated by service, even though there is no evidence 
of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 
38 C.F.R. §§ 3.307, 3.309.

Service connection may be granted for any disease initially 
diagnosed after service, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

An essential requirement for granting service connection is 
medical evidence of current disability.  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992) ("Congress 
specifically limits entitlement for service-connected disease 
or injury to cases where such incidents have resulted in a 
disability").  See 38 U.S.C. § 1110.  In the absence of proof 
of present disability, there can be no valid claim.  

Entitlement to service connection for hypertension

The veteran asserts that he was treated for hypertension 
during service and that he is therefore entitled to service 
connection for hypertension.  

The veteran was provided an examination in October 1996, just 
prior to discharge from service.  The diagnoses included mild 
hypertension.  

The veteran was provided a VA hypertension examination in 
March 2004.  The VA examiner stated that the veteran had had 
hypertension for at least 10 years.

In this case hypertension was noted during service.  
Furthermore, a VA examiner has diagnosed current hypertension 
and opined that it had been present since during the 
veteran's period of service.  Since hypertension was first 
diagnosed during service, and since there is a medical nexus 
between the veteran's current diagnosis of hypertension and 
his military service, service connection for hypertension is 
warranted.

Entitlement to service connection for bilateral eye condition

The veteran claims that he was treated for a bilateral eye 
condition during service and asserts that he is entitled to 
service connection for a bilateral eye condition.  The 
veteran has not stated what kind of eye condition he 
allegedly had during service.

The veteran's service medical records indicate that the 
veteran had refractive error of the eyes.  However, 
refractive error of the eye is not a disease or injury within 
the meaning of applicable VA regulation, and is not eligible 
for service connection.  38 C.F.R. § 3.303(c).  The service 
medical records do not reveal any disability of the eyes.  In 
October 1996, the veteran complained of aching of the left 
eye.  However, there was no diagnosis of an eye disability 
and the examiner indicated that there were no problems with 
visual acuity.

The post service medical records also reveal no disability of 
the eyes.  On VA examination in March 2004 the examiner noted 
that the veteran's extraocular muscles were intact, and that 
the veteran's pupils were equal, round, and reactive to 
light.  She also noted that the veteran's eyes revealed no 
arteriovenous nicking on funduscopic examination.  

In this case, not only is there no diagnosis of an eye 
disability during service, but there is also no medical 
evidence of a current eye disability.  Service connection can 
not be granted unless the veteran has a current disability.  
See Brammer v. Derwinski, 3 Vet. App. 223 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141 (1992).  

For the reasons and bases expressed above, the Board 
concludes that the preponderance of the evidence is against 
the veteran's claim, and that service connection for 
bilateral eye disability is not warranted.

Entitlement to service connection for tinnitus

The veteran claims that he should be granted service 
connection for tinnitus.  The veteran has not stated when he 
first experienced tinnitus.

The service medical records reveal no complaints or findings 
of tinnitus.  On a Report of Medical History dated in October 
1996, the veteran indicated that he had not ever had any ear, 
nose, or throat trouble.

The post service medical records, including VA outpatient 
records dated from July 2001 to February 2005, and numerous 
VA examination reports do not reveal any complaints or 
diagnosis of tinnitus.

As there is no competent medical evidence linking a current 
diagnosis of tinnitus to service, the Board concludes that 
the preponderance of the evidence is against the veteran's 
claim, and that service connection for tinnitus is not 
warranted.


ORDER

Entitlement to service connection for hypertension is 
granted.

Entitlement to service connection for bilateral eye condition 
is denied.  

Entitlement to service connection for tinnitus is denied.


REMAND

The veteran seeks increased ratings for his right and left 
knee disabilities.  A review of a March 2005 VA examination 
report of the veteran's knees reveals that the report does 
not describe the range of motion of the veteran's knees in 
manner which can be used for rating purposes.  There is no 
report of the veteran's extension and the flexion reported 
seems inconsistent with the totality of the evidence of 
record.  The report is inadequate for rating purposes.  The 
veteran should therefore be scheduled for another VA 
examination.

The Board notes that the veteran was granted service 
connection for degenerative joint disease of the left knee by 
the April 2004 rating action currently on appeal.  As noted 
above, the veteran now seeks an increased rating for his left 
knee disability.  However, the veteran has not been provided 
with notice of the type of evidence necessary to establish 
disability ratings and effective dates with respect to that 
claim.  He must be provided the required notice.  See Dunlap 
v. Nicholson, No. 03-320 (U.S. Vet. App. Mar. 2, 2007). 

The veteran asserts that he is entitled to service connection 
for depression.  The veteran's representative pointed out in 
the March 2007 informal hearing presentation that the veteran 
served in the Gulf War as an artilleryman and asserted that 
the veteran must be provided a VA medical examination 
regarding his depression.  While the veteran was not noted to 
have psychiatric disability on examination in October 1996, 
just prior to discharge from service, the veteran did report 
on his October 1996 Report of Medical History that he may 
have experienced depression and excessive worry.  The Board 
further notes that VA outpatient records dated in January 
2004 and August 2004 indicate possible psychiatric 
disability, including depression.  Furthermore, the veteran 
was scheduled for a mental health care crisis appointment in 
March 2005.  A copy of the March 2005 VA treatment has not 
been obtained.  Accordingly, the veteran's VA mental health 
clinic records should be obtained and the veteran should be 
provided a VA psychiatric examination.

Accordingly, the case is REMANDED for the following action:

1.  Send the veteran a letter providing 
the notice required under 38 U.S.C.A. §  
5103(a) (West 2002) and 38 C.F.R. 
§ 3.159(b) (2006), to include a 
description of the information and 
evidence necessary to substantiate his 
increased rating claims and his service 
connection claim, and to include notice 
that he should submit any pertinent 
evidence in his possession.  This letter 
should also provide as an explanation as 
to the information or evidence needed to 
establish disability ratings and 
effective dates for the claims on appeal, 
as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006) and Dunlap v. Nicholson, 
No. 03-320 (U.S. Vet. App. Mar. 2, 2007).  

2.  Request copies of all of the 
veteran's VA treatment records, including 
mental health clinic records, from the 
Columbia, South Carolina VA Medical 
Center dated from February 2005 to 
present.

3.  Schedule the veteran for an 
examination of the knees by a VA 
orthopedic surgeon.  All indicated tests 
and studies, including X-rays, and range 
of motion studies in degrees, with 
consideration of objective manifestations 
of pain, should be performed.  The extent 
of any incoordination, weakened movement 
and excess fatigability on use should be 
described.  The examiner should be 
requested to identify any objective 
evidence of pain and all functional loss 
due to pain.  The examiner should 
specifically indicate the range of motion 
(extension and flexion) performed on the 
knees without pain and the range of 
motion of each knee accompanied by pain.  
The examiner should also express an 
opinion concerning whether there would be 
additional limits on functional ability 
of either knee on repeated use or during 
flare-ups, and, if feasible, express this 
in terms of additional degrees of 
limitation of motion on repeated use or 
during flare-ups.  If this is not 
feasible, the examiner should so state.  

The examiner should also state whether 
either knee demonstrates any instability 
and if so, the severity of the 
instability should be reported.

The rationale for all opinions expressed 
should be explained.  The claims file 
should be made available to the examiner 
for proper review of the medical history, 
and the examination report is to reflect 
whether such a review of the claims file 
was made.

4.  Schedule the veteran for a VA 
psychiatric examination.  The examiner 
should be asked to make a determination 
as to whether the veteran currently has 
depression and, if so, to provide an 
opinion as to whether it is at least as 
likely as not that such depression is a 
result of the veteran's military service.  
The veteran's claims file should be 
provided to the examiner and reviewed 
prior to the examination.  The VA 
examiner should state on the examination 
report whether such review of the record 
has been made.  The examiner should 
provide reasons and bases for all 
opinions expressed.  

5.  When the above actions have been 
accomplished, readjudicate the veteran's 
claims.  If any the benefit sought on 
appeal is not granted to the veteran's 
satisfaction, the veteran and his 
representative should be furnished a 
supplemental statement of the case and an 
opportunity to respond.  The case should 
then be returned to the Board for further 
appellate consideration. 

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).

______________________________________________
K. Osborne
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


